Citation Nr: 1823404	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-23 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from March 1987 to March 1989, and from March 1991 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In January 2017, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16 (a) have been met.  The Veteran had a combined schedular disability rating of 80 percent from September 19, 2008.  Further, the Veteran's service-connected unspecified depressive disorder has been rated as 70 percent disabling since September 19, 2008.  As the Veteran has a single disability rated as 70 percent disabling, the eligibility requirements of 38 C.F.R. § 4.16 (a) have been met.

The remaining question is whether the Veteran's service-connected disabilities alone preclude gainful employment.  

The Board notes that the Veteran indicated that he last worked full time on March 31, 2009.  He reported to his mental health care provider in April 2009 that after his last visit in the clinic, he got into an argument with his boss and got fired; however, the Request for Employment Information in Connection with Claim for Disability Benefits, completed by his employer, noted that the Veteran resigned voluntarily.  

In addition, the record includes numerous diagnoses and numerous opinions by VA health providers and VA examiners.  

In a June 2009 Addendum, the VA examiner stated, "Based on his subjective responses, if they may be relied upon, he is quite incapacitated for physical work."  

In a January 2011 VA examination report, given the Veteran's reports of severe back pain the examiner noted,

A lack of degenerative changes in the lumbar spine is a little concerning.  On the basis of his orthopedic conditions alone, he would be unable to work at any type of physical job.  It seems unlikely that he could ever do sedentary work or work in an unsupervised situation because of his mental problems.  However, that needs to be determined by the Mental Health Clinic on their evaluation.

Despite the fact that both the June 2009 and January 2011 VA examiner indicate that based on the Veteran's subjective complaints of his service-connected spine and knee disorders, the Veteran is unable to have a job that requires manual labor, these opinions appear to suggest that the clinical evidence of the Veteran's service-connected lumbar spine and knee disorders is out of sync with the Veteran's subjective complaints.  
   
Further, the diagnoses and opinions of the VA mental health care providers and examiners are inconsistent.  

A June 2009 Addendum completed by a VA Licensed Clinical Social Worker is confusing.  It states, "At this time, he is not less likely than not to be unemployable."  
     
In a January 2011 VA examination report, the examiner stated, 

It is the opinion of this examiner that the veteran's current Axis I and Axis II mental and emotional problems do not deter him from obtaining and maintaining substantial gainful employment:  ... this examiner does not feel that this veteran is incapable of working because of his Axis I diagnoses.  Rather veteran struggled with Axis II interpersonal difficulties.  The Axis I diagnosis has being given by this examiner as Depression NOS and it appears that the veteran has struggled with some depression throughout the years.  This examiner does not find sufficient information in the veteran's history to make a diagnosis of bipolar disorder type 2.  Rather, it appears with this veteran's pre-military, military, and post-military history that he more likely is suffering from an Axis II personality disorder not otherwise specified and the veteran himself is describing interpersonal relationship difficulties.  

In an April 2011 Addendum, the different VA examiner stated that there had been many diagnostic impressions expressed in the file since 1993 and that the opinions had  been inconsistent with each other, and even internally inconsistent or unsupported by detailed examinations.  The examiner also stated, 

My review of the C-file supports [the February 2011 VA examiner]'s diagnostic formulation, and the conclusion that [the Veteran] is not unemployable due to psychiatric disorder.  The personality disorder is well supported in my opinion, and is a condition preexisting military service and following a natural course for the disorder independent of military service.  T[h]e SORCC psychiatrists appear to have ignored the role of alcohol abuse, "childhood trauma", and personality disorder in creating and maintaining his dysphoric mood states and behavioral problems functioning. The "depression" documented in early psychiatric examinations seems to be most obviously reactive in nature and due to marital discord, divorce, and difficulty adjusting socially.  These are hallmarks of personality disorder.  The "depression" described in 1993 is unrelated to military service. 

A VA Chief of Psychiatry has provided opinions to support the Veteran's claim.  In January 2012, the psychiatrist stated, "Due to patient's medical and psychiatric issues, am supportive of the patient in getting disability as it does not appear that he can work."  In May 2012, the psychiatrist stated, "Bipolar disorder appears to have affected his ability to be employed on chronic basis, however.  This along with current medical issues likely keeping p[atien]t from working, he has applied for disability, supportive of the patient in this."

Social Security Administration records indicate that the Veteran was denied benefits.  The decision noted, 

You state you are unable to work because of bipolar, lumbar strain, bilateral pat[]ellofemoral chondromalacia and bilateral plantar fa[s]ciitis.  After reviewing all the medical and other information available regarding your conditions, we have determined that based on your age, education, and past work experience, you are still able to perform some types of work which exist in the national economy.

In January 2017, the Veteran testified before the Board that his Social Security Administration disability benefits had recently been granted.  In addition, the Veteran testified that he was being treated by a new doctor and stated that he took a test and found out that he had been misdiagnosed by VA for at least 25 years; that VA thought the Veteran was bipolar but he actually has borderline personality disorder.  

Thus, the Board finds that an attempt should be made to obtain records from SSA after March 2011 as well as all treatment records from the Veteran's mental health provider identified during his January 2017 Board hearing.  These records may clarify the current severity of the Veteran's psychiatric status and whether he is unemployable due to service-connected disability.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his service-connected disabilities that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file.  The Veteran should be request to complete and return an authorization form for the release of all treatment records from the mental health provider who he identified during the January 2017 Board hearing.   These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran's medical and adjudication records since March 2011 should be requested from the Social Security Administration. All efforts to obtain these records should be fully documented, and the Social Security Administration should provide a negative response if records are not available.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




